NOT DESIGNATED FOR PUBLICATION

                                           No. 120,979

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                  v.

                                    SHANE MICHAEL CURRY,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Seward District Court; CLINT B. PETERSON, judge. Opinion filed February 28, 2020.
Affirmed.


       Caroline M. Zuschek, of Kansas Appellate Defender Office, for appellant.


       Russell W. Hasenbank, county attorney, and Derek Schmidt, attorney general, for appellee.


Before STANDRIDGE, P.J., LEBEN and BRUNS, JJ.


       PER CURIAM: Shane Michael Curry appeals his sentence after being convicted of
possession of methamphetamine, possession of marijuana, and possession of drug
paraphernalia. The district court sentenced Curry using a criminal history score of B. His
criminal history score was based in part on a presentence investigation (PSI) report that
included a prior felony conviction in Oklahoma for domestic abuse—assault and battery.
On appeal, Curry contends that the district court erred by classifying his prior Oklahoma
conviction as a person felony. However, we find that the district court properly classified
Curry's Oklahoma conviction as a person felony. Thus, we affirm.



                                                  1
                                           FACTS

       On January 9, 2019, Curry pled no contest to possession of methamphetamine,
possession of marijuana, and possession of drug paraphernalia. His PSI report reflected
two prior person felonies on his criminal record—a 2000 Kansas conviction for
conspiracy to commit robbery and a 2013 Oklahoma conviction for domestic abuse—
assault and battery. Accordingly, the PSI report listed Curry as having a criminal history
score of B.


       Curry did not object to his criminal history score at the sentencing hearing held on
February 22, 2019. With a criminal history score of B, the presumptive sentencing range
for Curry's primary crime of conviction—possession of methamphetamine—was 32 to 36
months' imprisonment. Ultimately, the district court sentenced Curry to a controlling
sentence of 34 months' imprisonment. Thereafter, Curry timely appealed.


                                         ANALYSIS

       The sole issue presented on appeal is whether the district court erred in
determining Curry's criminal history score by classifying his prior Oklahoma conviction
for domestic abuse—assault and battery as a person felony. In response, the State argues
that the district court properly scored Curry's prior conviction as a person felony. Under
the circumstances presented in this case, we agree with the State that the district court
appropriately classified Curry's prior Oklahoma conviction.


       Classifying prior convictions for criminal history purposes requires statutory
interpretation, which is a question of law over which we have unlimited review. State v.
Russ, 309 Kan. 1240, 1242, 443 P.3d 1060 (2019). Under the revised Kansas Sentencing
Guidelines Act (KSGA) (K.S.A. 2018 Supp. 21-6801 et seq.):



                                              2
               "(e)(1) Out-of-state convictions and juvenile adjudications shall be used in
       classifying the offender's criminal history.
               (2) An out-of-state crime will be classified as either a felony or a misdemeanor
       according to the convicting jurisdiction.
               ....
               (3) The state of Kansas shall classify the crime as person or nonperson. In
       designating a crime as person or nonperson, comparable offenses under the Kansas
       criminal code in effect on the date of the current crime of conviction was committed shall
       be referred to. If the state of Kansas does not have a comparable offense in effect on the
       date the current crime of conviction was committed, the out-of-state crime shall be
       classified as a nonperson crime." K.S.A. 2018 Supp. 21-6811(e).


       A criminal sentence is based on the severity level of a defendant's current crime
and on the defendant's criminal history score. See K.S.A. 2018 Supp. 21-6805(a). The
severity level of an offense is set by statute. So, a district court calculates a defendant's
criminal history score by listing his or her prior criminal convictions or juvenile
adjudications—including those committed out-of-state—and then classifying those
convictions or adjudications as either person or nonperson offenses. Then, based on the
number and type of convictions, the district court arrives at a defendant's criminal history
score. K.S.A. 2018 Supp. 21-6809; K.S.A. 2018 Supp. 21-6810; K.S.A. 2018 Supp. 21-
6811(e).


       It is undisputed that the criminal history portion of Curry's PSI report includes a
2013 conviction in Oklahoma for "Domestic Abuse—Assault and Battery" in violation of
21 Okla. St. Ann. § 644(c) (2012). The parties also agree that domestic abuse—assault
and battery is a felony under Oklahoma law. As a result, we turn to the question of
whether there was a "comparable" Kansas crime in order to determine whether the district
court should have classified the conviction as a person or nonperson offense. See K.S.A.
2018 Supp. 21-6811(e)(3). We make this determination by looking at comparable—not
necessarily identical—Kansas offenses that were in effect at the time the defendant


                                                      3
committed his or her current crime of conviction. See State v. Keel, 302 Kan. 560, 590,
357 P.3d 251 (2015), cert. denied 136 S. Ct. 865 (2016).


       In State v. Wetrich, 307 Kan. 552, 561-62, 412 P.3d 984 (2018), the Kansas
Supreme Court explained:


       "[I]interpreting 'comparable offenses' in K.S.A. 2017 Supp. 21-6811(e)(3) to mean that
       the out-of-state crime cannot have broader elements than the Kansas reference offense—
       that is, using the identical-or-narrower rule—furthers the KSGA's goal of an even-
       handed, predictable, and consistent application of the law across jurisdictional lines. Cf.
       Johnson, 135 S. Ct. at 2562-63 (discussing goal of doctrine of stare decisis to effect even-
       handed, predictable, and consistent application of the law). Accordingly, we hereby adopt
       that interpretation. For an out-of-state conviction to be comparable to an offense under
       the Kansas criminal code, the elements of the out-of-state crime cannot be broader than
       the elements of the Kansas crime. In other words, the elements of the out-of-state crime
       must be identical to, or narrower than, the elements of the Kansas crime to which it is
       being referenced."


       In making the comparison between an out-of-state crime and a comparable Kansas
crime, we are to consider not only the plain language of the statute, but we are also to
consider relevant statutory definitions and the interpretation of the statutory elements in
state judicial opinions. State v. Gensler, 308 Kan. 674, 685, 423 P.3d 488 (2018). If
Kansas does not have a comparable offense in effect on the date the current crime of
conviction was committed, the out-of-state crime must be classified as a nonperson
crime. Likewise, if the elements of the out-of-state crime are broader than the comparable
Kansas offense, it must be classified as a nonperson crime regardless of the plain
statutory language. Wetrich, 307 Kan. 552, Syl. ¶ 2.


       Because there is no dispute that Curry's prior Oklahoma offense was a felony, we
turn to the question of whether it should be classified as a person or nonperson felony for
the purposes of determining his criminal history score. To classify his prior Oklahoma

                                                    4
conviction, we must determine whether Kansas had a comparable offense to the
Oklahoma crime of domestic abuse—assault and battery on November 20, 2018—the
date on which Curry committed his current crime of conviction.


       Curry contends that the elements of the Oklahoma offense of domestic abuse—
assault and battery under 21 Okla. St. Ann. § 644(c) are broader than the elements of the
Kansas offenses of domestic battery (K.S.A. 2018 Supp. 21-5414[a]); battery (K.S.A.
2018 Supp. 21-5413[a]); and assault (K.S.A. 2018 Supp. 21-5412[a]). As such, he argues
that under Wetrich, there is no Kansas offense comparable to the Oklahoma offense of
domestic abuse—assault and battery. Curry thus claims that the district court erred in
classifying his prior Oklahoma conviction as a person felony and that his criminal history
score should have been C instead of B. See K.S.A. 2018 Supp. 21-6805(a).


       In resolving the issue presented, we find the rationale of this court in State v.
Williams, No. 114,778, 2019 WL 406296 (Kan. App. 2019) (unpublished opinion), to be
persuasive. In Williams, the panel first compared the victim element of the Nevada
domestic battery statute to the Kansas domestic battery statute. Although the panel found
it possible that the defendant "could have committed the crime of domestic violence in
Nevada against a person who was not 'a family or household member,' as the Kansas
domestic battery statute requires," it did not end its analysis there. 2019 WL 406296, at
*4. Instead, the panel went on to compare the Nevada domestic violence statute to the
Kansas battery statute.


       In Williams, the panel concluded that "the Nevada crime of domestic violence is
comparable to the crime of battery in Kansas." 2019 WL 406296, at *5. In reaching this
conclusion, the panel noted that "[a]lthough the Nevada crime of domestic violence
broadly defines potential victims, those categories of victims all fall within the even
broader category of victims in the Kansas battery statute—'another person.'" 2019 WL
406296, at *5. Thus, the panel found that "[t]he Nevada domestic violence statute is . . .

                                              5
narrower than the Kansas battery statute, violation of which is a person crime." 2019 WL
406296, at *5.


       Following the reasoning discussed in Williams, we find that the Oklahoma
domestic abuse—assault and battery statute is comparable to the Kansas crime of battery
as defined in K.S.A. 2018 Supp. 21-5413(a). The Oklahoma statute under which Curry
was convicted provides that "[a]ny person who commits any assault and battery against a
current or former intimate partner or a family or household member . . . shall be guilty of
domestic abuse." 21 Okla. St. Ann. § 644(c). The Oklahoma battery statute prohibits "any
willful and unlawful use of force or violence upon the person of another." 21 Okla. St.
Ann. § 642 (2012). In Kansas, battery is either "knowingly or recklessly causing bodily
harm to another person" or "knowingly causing physical contact with another person,
when done in a rude or insulting manner." K.S.A. 2018 Supp. 21-5413(a)(1)-(2).


       As the State correctly points out, the culpable mental states in Kansas are
classified according to relative degrees, from highest to lowest, as follows: (1)
intentionally; (2) knowingly; and (3) recklessly. K.S.A. 2018 Supp. 21-5202(b)(1)-(3).
This means that a higher culpable mental state necessarily suffices to prove a lower
culpable mental state. K.S.A. 2018 Supp. 21-5202(c). So, any "willful act" under the
Oklahoma statute would also constitute a "knowing or reckless act" under the Kansas
statute. Thus, the Kansas crime of battery has a narrower culpability element than the
Oklahoma statute.


       Curry also suggests that the Oklahoma statute is broader than the Kansas statute
because no actual bodily harm must occur and the physical contact need not be done in "a
rude, insulting or angry manner." See K.S.A. 2018 Supp. 21-5413(a)(2). In Kansas, one
must either cause actual bodily harm to be convicted under K.S.A. 2018 Supp. 21-
5413(a)(1) or cause "physical contact with another person when done in a rude, insulting
or angry manner" to be convicted under K.S.A. 2018 Supp. 21-5413(a)(2). In Oklahoma,

                                             6
battery is defined in Oklahoma as "any willful or unlawful use of force or violence upon
the person of another." 21 Okla. St. Ann. § 642.


       In Williams, the panel addressed a similar issue regarding whether battery statutes
in Nevada and California—which are worded similarly to the Oklahoma battery statute—
are comparable to the Kansas crime of battery under the identical or narrower test. Both
the California and Nevada statutes analyzed in Williams define battery as "any willful and
unlawful use of force or violence upon the person of another." See Cal. Penal. Code
§ 242 (West 2000); Nev. Rev. Stat. § 200.481(1)(a) (2003). As noted by the panel,
California caselaw establishes that even a slight touching may constitute the "use of force
or violence" if done in a rude or angry way. 2019 WL 406296, at *2. Similarly, in
Nevada, only a slight unprivileged touching satisfies the force requirement. 2019 WL
406296, at *4. Consequently, the Williams panel concluded that both the California and
Nevada statutes are comparable to the Kansas battery statute.


       Returning to this case, we do not find "offensive touching" under Oklahoma law to
be broader than a touching done in "a rude, insulting or angry manner" under Kansas law.
We note that in State v. Steele, 778 P.2d 929, 931 (Okla. Crim. App. 1989), the
Oklahoma Court of Criminal Appeals found that a slight touching satisfies the "force or
violence" element of the Oklahoma crime of battery. Later, the United States Court of
Appeals for the Tenth Circuit cited Steele for the proposition that an "offensive touching"
satisfies the force element of the Oklahoma statute. United States v. Smith, 652 F.3d
1244, 1247 (10th Cir. 2011). For these reasons, we find no appreciable difference
between an "offensive touching" in violation of the Oklahoma statute and a touching
done in a "rude, insulting or angry manner" in violation of the Kansas statute.


       As we recognized above, the Oklahoma crime of domestic abuse—assault and
battery is comparable to the Kansas crime of simple battery. In fact, the Oklahoma crime
is narrower is because it requires proof of both assault and battery. See 21 Okla. St. Ann.

                                             7
§ 644(c). Under Wetrich, there is no requirement that the Oklahoma crime must be
identical to or narrower than every Kansas crime encompassed within the Oklahoma
statute.


       In summary, we find it to be significant that one cannot violate the Oklahoma
statute of domestic abuse—assault and battery without also violating the Kansas battery
statute—which is a person crime. As a result, we find that the district court properly
classified Curry's 2013 Oklahoma conviction for domestic abuse—assault and battery as
a person felony in calculating his criminal history score for sentencing. We, therefore,
conclude that the district court did not err in sentencing Curry here.


       Affirmed.




                                              8